USCA4 Appeal: 19-4927      Doc: 48         Filed: 03/22/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-4927


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        WILDY CHERUBIN, a/k/a Fatz,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Paul W. Grimm, District Judge. (8:16-cr-00319-PWG-1)


        Submitted: January 31, 2022                                       Decided: March 22, 2022


        Before RICHARDSON and RUSHING, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Michael D. Montemarano, MICHAEL D. MONTEMARANO, PA, Ellicott
        City, Maryland, for Appellant. Robert K. Hur, United States Attorney, Baltimore,
        Maryland, Joseph R. Baldwin, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4927      Doc: 48          Filed: 03/22/2022     Pg: 2 of 4




        PER CURIAM:

               A federal grand jury indicted Wildy Cherubin for possession with intent to distribute

        28 grams or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1). After Cherubin

        underwent an extensive psychological examination, the district court concluded that he was

        incompetent to stand trial and ordered an additional evaluation to determine whether there

        was a substantial probability that he could be restored to competency in the foreseeable

        future. Upon receipt of the evaluation, the Government moved for an order authorizing the

        involuntary administration of antipsychotic medication. After a hearing pursuant to Sell v.

        United States, 539 U.S. 166 (2003), the district court concluded that the Government

        established each of the four Sell factors by clear and convincing evidence and ordered the

        involuntary administration of antipsychotic medication to restore Cherubin’s competency.

        The court stayed the order pending this interlocutory appeal. We affirm.

               In Sell, the Supreme Court held that involuntary administration of antipsychotic

        medication for the sole purpose of restoring a mentally ill defendant to competency is

        appropriate only if the court finds that: (1) “important governmental interests are at stake”;

        (2) “involuntary medication will significantly further those concomitant state interests”;

        (3) “involuntary medication is necessary to further those interests”; and (4) “administration

        of the drugs is medically appropriate.” Id. at 180-81. This Court has emphasized that “the

        forcible administration of antipsychotic medication constitutes a deprivation of liberty in

        the most literal and fundamental sense.” United States v. Watson, 793 F.3d 416, 419 (4th

        Cir. 2015) (internal quotation marks omitted). Accordingly, the forcible administration of

        antipsychotic medication “for the sole purpose of rendering [a defendant] competent to

                                                      2
USCA4 Appeal: 19-4927        Doc: 48          Filed: 03/22/2022       Pg: 3 of 4




        stand trial . . . is the exception, not the rule[,] . . . and courts must be vigilant to ensure that

        such orders, which carry an unsavory pedigree, do not become routine.” Id. (internal

        quotation marks omitted).

               Cherubin challenges only the district court’s conclusion that the Government

        established the second Sell factor by clear and convincing evidence. He argues that the

        proposed treatment plan is not sufficiently individualized. The clear and convincing

        standard for the second Sell factor requires “the government [to] demonstrate that the

        proposed treatment plan, as applied to this particular defendant, is substantially likely to

        render the defendant competent to stand trial,” id. at 424, and “substantially unlikely to

        have side effects that will interfere with his ability to assist counsel,” id. at 427 (cleaned

        up).   “Merely showing a proposed treatment to be generally effective against the

        defendant’s medical condition is insufficient to meet this burden.” Id. at 424 (internal

        quotation marks omitted). “Instead, the government must relate the proposed treatment

        plan to the individual defendant’s particular medical condition, which requires

        consideration of factors specific to the defendant in question, including not only his

        medical condition, but also his age and the nature and duration of his delusions.” Id.

        (cleaned up). We review the district court’s findings on the second Sell factor for clear

        error. Id. at 423.

               We conclude that the district court did not clearly err in finding that the Government

        established by clear and convincing evidence that the involuntary administration of

        antipsychotic medication is substantially likely to restore Cherubin’s competency and

        substantially unlikely to produce side effects that could interfere with his ability to assist

                                                         3
USCA4 Appeal: 19-4927      Doc: 48        Filed: 03/22/2022     Pg: 4 of 4




        counsel. The court understood the relevant legal standard, considered arguments weighing

        against involuntary medication, and did not reach a conclusion against the clear weight of

        the evidence. Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    4